Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/07/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0003505, filed on 01/10/2018.
Allowable Subject Matter
4.	Claims 1-11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record Kwak et al. (US 9,653,368) teaches A display device comprising:2 a substrate including a display area and a non-display area outside the display area [Figures 1-3, a substrate LS including a display area DA and a non-display area NDA is shown];3 a plurality of pixels disposed on the substrate in the display area [Figures 1-3, pixels RP, GP shown];4 an external circuit bonded on the substrate in the non-display area [Figures 1-3, an external circuit CP for example is shown];0 a first signal line disposed on the substrate in the non-display area and surrounding at 6 least a portion of the display area, the first signal line being electrically connected to the external7 circuit [Figures 1-3, a first signal line OL1 is shown]; and 8a Figures 1-3, a second signal line OL2 is shown].
The prior art of record fails to teach or suggest the limitation of “a second signal line … surrounding at least a portion of 9 the first signal line, the second signal line being electrically connected to the external circuit” in combination with other limitations of the claim.1  
7.	Claims 2-11 are also allowed as they further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEEL D SHAH/Primary Examiner, Art Unit 2868